Name: Council Regulation (EEC) No 1879/80 of 15 July 1980 fixing the list of Community regions which qualify for aid in respect of durum wheat and fixing the amount of such aid for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/ 16 Official Journal of the European Communities 17. 7 . 80 COUNCIL REGULATION (EEC) No 1879/80 of 15 July 1980 fixing the list of Community regions which qualify for aid in respect of durum wheat and fixing the amount of such aid for the 1980/81 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1870/80 (2), and in particular Article 10 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the objective of the aid for durum wheat is to support the incomes of producers in low yield areas ; whereas, in order for this objective to be achieved, aid must be granted only in those areas, HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 marketing year, the aid for durum wheat provided for in Article 10 of Regulation (EEC) No 2727/75 shall be granted in the Community regions listed in the Annex hereto. The amount granted shall be 79-24 ECU per hectare . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1980 . For the Council The President J. SANTER C) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) See page 1 of this Official Journal . (3 ) OJ No C 97, 21 . 4 . 1980, p . 33 . ( «) OJ No C 182, 21 . 7 . 1980 , p . 34 . 17 . 7 . 80 Official Journal of the European Communities No L 184/ 17 ANNEX ITALY  administrative regions Abruzzo Basilicata Calabria Campania Lazio Marche Molise Puglia Sardegna Sicilia Toscana Umbria  mountain and hill areas and less-favoured areas within the meaning of Directive 75/268/EEC ( l ). FRANCE  ONIC administrative regions Marseille Toulouse  Departments ArdÃ ¨che DrÃ ´me (&gt;) OJ No L 128 , 19 . 5 . 197S, p. 1 .